UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6993



LARRY EDWARD HENDRICKS,

                                             Petitioner - Appellant,

          versus


COLIE   RUSHTON,   Warden;  HENRY   MCMASTER,
Attorney General of South Carolina,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-03-3201-18BC-3)


Submitted:   August 25, 2004            Decided:   September 10, 2004


Before WIDENER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, John William McIntosh, Assistant
Attorney General, Samuel Creighton Waters, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Edward Hendricks seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition under 28 U.S.C. § 2254 (2000),

and denying his motion for reconsideration under Federal Rule of

Civil Procedure 59(e).       An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues    a   certificate     of    appealability.      28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2).        As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”                  Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)).            We have independently reviewed the

record    and    conclude   that   Hendricks    has   not   satisfied    either

standard.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.


                                      - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -